*513Concurring Opinion by
Judge Rogers:
While I concur in the result here reached, I believe we should leave no doubt that damages for an increase in construction costs may, in proper circumstances, be awarded pursuant to Section 408 of the Eminent Domain Code. If a condemnee has made plans for improvements to his property prior to condemnation and if, after relinquishment, he proceeds with those plans, the increase in cost occasioned by the delay is, in my opinion, compensable.
The instant record shows that preliminary plans for improvements were prepared for the condemnee in 1966. They were put off as the result of the threat of condemnation. The property was condemned in August 1970 and relinquished in March 1972. The chairman of the board of the condemnee corporation testified in January of 1973 only that he would like to proceed with the improvements planned in 1966. If the testimony had been that the condemnee was committed to proceed with the improvements, Section 408, I believe, would authorize an award in the amount of the difference between the 1970 and 1972 costs.
Judge Kramer joins in this opinion.